Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 1 of 26




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-02337-MEH

MICHAEL CRUZ,

       Plaintiff,
v.

FARMERS INSURANCE EXCHANGE,
TRUCK INSURANCE EXCHANGE,
FIRE INSURANCE EXCHANGE,
MID-CENTURY INSURANCE COMPANY, and
FARMERS NEW WORLD LIFE INSURANCE COMPANY,

       Defendants.



                                            ORDER


Michael E. Hegarty, United States Magistrate Judge.

       Plaintiff Michael Cruz (“Plaintiff”) was an insurance agent for Defendants Farmers

Insurance Exchange, Truck Insurance Exchange, Fire Insurance Exchange, Mid-Century

Insurance Company, and Farmers New World Life Insurance Company (collectively,

“Defendants” or “Farmers”). Following the termination of Plaintiff’s employment in October

2017, Plaintiff brought this suit, raising a claim under 42 U.S.C. § 1981 for race discrimination

and a state law claim for breach of the implied covenant of good faith and fair dealing. Defendants

have filed a motion for summary judgment (“Motion”) as to all claims. ECF 51. The Court grants

Defendants’ Motion.

                              FINDINGS OF MATERIAL FACT

       The Court makes the following findings of material fact viewed in the light most favorable

to Plaintiff, who is the non-moving party in this matter. For some facts, Plaintiff denies a fact



                                                1
Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 2 of 26




without any citation to evidence, which is not a proper denial, and the Court notes those instances.

In his response, Plaintiff provides additional material undisputed facts, and the Court has

incorporated those that it finds relevant and material. The facts below are numbered consistent

with Defendants’ Motion. When addressed elsewhere in this Order, the Court refers to these facts

as the Findings of Material Fact (“FOMF”).

        1.     Defendants Mid-Century Insurance Company and Farmers New World Life

Insurance Company are foreign corporations registered to do business in the State of Colorado.

Exh. G, Declaration of Margaret Giles, at ¶¶ 3–4.

        2.     Defendant Farmers Insurance Exchange, Defendant Truck Insurance Exchange and

Defendant Fire Insurance Exchange are interinsurance exchanges organized under California law.

Id. at ¶ 5.

        3.     Insurance agents for Farmers are not employees of Farmers but are self-employed

independent contractors. Exh. A, Plt. Dep. at 18:23–19:1; Exh. B, Brooks Dep. at 22:16–18.

        4.     On March 16, 1986, Plaintiff and Farmers entered into an Agent Appointment

Agreement (“AAA”) that governed his relationship with Farmers. Exh. A at 17:9–18:14; Exh. H,

Dep. Exh. 1.

        5.     Plaintiff read, understood, and voluntarily signed the AAA. Exh. A at 17:9–18:14;

Exh. H.

        6.     In Paragraph C, the AAA states that it is terminable at-will by either party by giving

three months written notice: “C. This Agreement . . . may be terminated by either the Agent or

the Companies on three (3) months written notice.” Exh. H at 2; Exh. A at 19:2–19:20.

        7.     Plaintiff understood that the AAA could be terminated by either party, with or

without any reason, simply by giving three months written notice. Exh. A at 19:2–19:20.




                                                 2
Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 3 of 26




       8.      The AAA also provides that it may be terminated on thirty days notice if one of the

parties breaches any term of the AAA: “If the provisions of this Agreement are breached by either

the Agent or the Companies, the Agreement may be terminated by the other party on thirty days

written notice.” Exh. H at 2; Exh. A at 19:21–20:13.

       9.      Plaintiff understood that the AAA could be terminated by either party on thirty days

notice if the other party breached the AAA. Exh. A at 19:21–20:13.

       10.     During 2017 when the events at issue in this case occurred, the hierarchy at Farmers

as it relates to the insurance agents included the following:

               a.      Above the insurance agents, Farmers had District Managers who—like the

                       agents—were independent contractors. Id. at 22:23–23:2; Exh. B at 21:24–

                       22:7, 49:12–49:16; Exh. C, Kautz Dep., at 61:17–61:24.

               b.      Above the District Managers were Area Sales Managers who were

                       employed by a Farmers-related entity. Exh. B at 37:5–37:12.

               c.      Above the Area Sales Managers was a Head of Territory who was employed

                       by a Farmers-related entity. Id. at 37:5–37:16; Exh. D, Elsbury Dep., at

                       9:25–10:1.

               d.      Within the hierarchy was also a Territory Agency Manager who reported to

                       the Head of Territory. Exh. D at 15:13–16:5; Exh. C at 8:6–8:19.

       11.     In 2017, Clint Sales (“Sales”) was the District Manager for the District in which

Plaintiff operated his agency. Exh. E, Sales Dep., at 10:11–10:23; Exh. A at 25:10–25:16.

       12.     As District Manager, Sales was an independent contractor and did not have

authority to terminate an agent’s AAA. Exh. E at 17:23–18:20; Exh. B at 21:24–22:7, 49:12–

49:16; Exh. C at 61:17–61:24.




                                                  3
Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 4 of 26




         13.    From approximately 2015 until Farmers terminated Plaintiff’s AAA in October

2017, Curt Elsbury (“Elsbury”) was the Area Sales Manager and oversaw Colorado and Wyoming.

Exh. D at 6:6–7:7; Exh. B at 37:17–37:20.

         14.    From approximately 2015 until Farmers terminated Plaintiff’s AAA, Todd Brooks

(“Brooks”) was the Head of the Mountain Territory which included Colorado. Exh. B at 17:5–

17:16.

         15.    From approximately September 2016 until Farmers terminated Plaintiff’s AAA,

Chara Kautz (“Kautz”) was the Territory Agency Manager in Colorado. Id. at 23:4–23:12; Exh.

C at 6:23–7:10.

         16.    Kandace Diekman (“Diekman”) worked as a Customer Service Representative at

Plaintiff’s agency and is Plaintiff’s wife. Exh. A at 19:2–19:20; Exh. F, Diekman Dep., at 10:3-

10:4, 15:22–17:22, 19:3–19:23, 20:7–21:2; Exh. V, Dep. Exh. 27.

         17.    As a party to the AAA, Plaintiff was responsible for the conduct of his employees—

including Diekman. Exh. A at 109:9–109:12.

         TERMINATION

         18.    On January 17, 2017, Greeley, Colorado resident Dan French (“French”) called

Plaintiff to request that Plaintiff remove him from a mailing list so that he would not continue to

receive information from Plaintiff. Exh. A at 48:14–50:7; Exh. I, Dep. Exh. 5.

         19.    Following the call with Plaintiff, French emailed Roy Smith (“Smith”) (then

Farmers’ President of Personal Lines and Distribution) complaining about Plaintiff’s alleged

unprofessional conduct during the call. Exh. A at 53:20–54:1; Exh. I.

         20.    French’s email to Smith states, in relevant part:

         I am writing to inform you that you are most certainly losing credibility in your
         branding in my community with Michael Cruz. . . .



                                                  4
Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 5 of 26




          Michael has sent form letters to our home quarterly and semi-annually since 2001.
          These have all been addressed to the previous home owner. I have called his local
          office and spoken with his CSR each time and asked to have us removed from
          your list.

          Today I called again. He answered unprofessionally (no mention of “Farmers”),
          and I said again I’d like to have my address removed from his mailings. His voice
          raised and he repeated over and over very loudly “Who is this?” As soon as I told
          him who I was he hung up on me.

          I called back. This is when he used every four-letter word but golf. . . .

          I have filed a complaint with the Department of Regulatory Agencies in Colorado
          already.

          I can’t imagine maintaining an appointment with this producer and expecting to
          grow my company’s credibility in any market place.

Exh. I.

          21.    Smith forwarded French’s complaint to others with responsibilities for the Farmers

agents, and it eventually made its way to Brooks. Exh. B at 33:21–34:16, 35:4–35:17.

          22.    Brooks enlisted the assistance of Elsbury and Sales to investigate the situation. Id.

at 37:24–39:7.

          23.    On January 19, 2017, while Elsbury and Sales were in the process of conducting

their investigation, French called Plaintiff’s office again and spoke to Diekman. Exh. A at 66:14–

68:2; Exh. F at 43:7–44:20; Exh. J, Dep. Exh. 6, at 2–3.

          24.    During this call, French stated that he was tired of getting mailings from Farmers

and that if Plaintiff could not fix the problem, he would come to Plaintiff’s office to make them

fix the problem. Exh. A at 66:14–68:2; Exh. F at 43:7–44:20; Exh. J at 2–3.

          25.    On January 19, 2017, Diekman sent an email from Plaintiff’s email account

(mcruz@farmersagent.com) to Sales recapping her January 19 conversation with French. Exh. A

at 65:20–66:13, 68:3–68:13; Exh. F at 45:5–47:6; Exh. J at 2–3.



                                                    5
Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 6 of 26




       26.     At the end of her January 19, 2017 email to Sales, Diekman wrote, “I’m not afraid

and [the office is] going to be open, I carry and if I feel threatened I will blow a hole in him the

size of Uganda.” Exh. A at 68:3–68:13; Exh. F at 45:5–47:6; Exh. J at 3.

       27.     On February 1, 2017, Elsbury wrote a letter to Plaintiff outlining his investigation

into French’s complaint and stating, among other things:

       This is the second complaint we have on file for the agency in regards to
       unprofessionalism and inappropriate behavior. It is our expectation that all agents
       and their staff conduct themselves in a professional manner and represent the brand
       well within our local communities. No further action will be taken at this time, but
       I do want to remind you that any further incidents could jeopardize your agent
       appointment agreement.

Exh. A at 77:24–78:3; Exh. D at 31:6–31:10, 35:7–35:11; Exh K, Dep. Exh. 8.

       28.     At the time Elsbury sent the February 1, 2017, letter, Brooks and Kautz were

unaware of Diekman’s statement in the January 19 email regarding carrying a gun and blowing a

hole in someone the size of Uganda. 1 Exh. B at 49:1–49:11, 51:18–54:1, 55:3–55:19, 61:12–

61:25; Exh. C at 14:16–16:4.



1
  Plaintiff denies the facts in paragraphs 28–30 on the basis that “when a defendant moves for
summary judgment, even the uncontradicted testimony of interested witnesses supporting the
employer, such as supervisors and other workers, should not be considered or otherwise weighed.”
Resp. at 3–4 (emphasis in original). Plaintiff cites Reeves v. Sanderson Plumbing Products, Inc.,
530 U.S. 133, 149–51 (2000) for that proposition. In describing the standard for reviewing
evidence for a motion for judgment as a matter of law, the Supreme Court held in that case that,
because the standards for that type of motion and motions of summary judgment are essentially
the same, “[i]t therefore follows that, in entertaining a motion for judgment as a matter of law, the
court should review all the evidence in the record.” Id. at 150. “In doing so, however, the court
must draw all reasonable inferences in favor of the nonmoving party, and it may not make
credibility determinations or weigh the evidence.” Id. Thus, a “court should give credence to the
evidence favoring the nonmovant as well as that ‘evidence supporting the moving party that is
uncontradicted and unimpeached, at least to the extent that that evidence comes from disinterested
witnesses.’” Id. at 150–51 (citation omitted). In describing this passage, the Tenth Circuit has
held that “[i]n employment discrimination cases, the employer’s agents frequently will supply the
testimony, yet they cannot be deemed interested parties.” E.E.O.C. v. Picture People, Inc., 684
F.3d 981, 990 (10th Cir. 2012). Here, the Court may (and does) consider the evidence submitted
for Defendants’ facts at paragraph 28 through 30. Plaintiff does not cite to materials in the record


                                                 6
Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 7 of 26




       29.     Sometime in March or April 2017, Brooks and Kautz learned about Diekman’s

statement. Exh. B at 49:1–49:11, 51:18–54:1, 55:3–55:19; Exh. C at 14:16–16:4.

       30.     When Brooks and Kautz learned about Diekman’s statement, they re-opened the

matter to determine if further action was warranted regarding Plaintiff’s AAA. Exh. B at 49:1–

49:11, 51:18–54:1, 55:3–55:19; Exh. C at 14:16–16:4; Exh. M, Dep. Exh. 11.

       31.     On April 10, 2017, Elsbury notified Sales that Farmers was reviewing the

possibility of terminating Plaintiff’s AAA based on the French situation. Exh. D at 39:14–39:17,

43:3–43:18; Exh. E at 53:14–54:10; Exh M; Exh. L, Dep. Exh. 9.

       32.     On April 10, 2017, Sales called Diekman and told her that Farmers was reviewing

the possibility of terminating Plaintiff’s AAA based on the comment made in the January 19 email.

Exh. A at 94:2–95:14; Exh. F at 54:12–56:19; Exh. E at 53:14–54:10; Exh. M; Exh. L.

       33.     Though the admissibility of the following comment is questioned, Diekman claims

that during this April 10, 2017 telephone call Sales told her that Elsbury had told Sales that “they

didn’t want a brown man running around with a gun.” Exh. F at 54:25–55:2, 55:20–56:4. 2

       34.     Diekman never heard Elsbury make a comment about a “brown man with a gun.”

Exh. F at 62:13–62:15.

       35.     Plaintiff never heard Elsbury or Sales make any comment about a “brown man with

a gun.” Exh. A at 98:25–99:17.




or demonstrate how the Defendants’ cited evidence does not establish a genuine dispute of fact.
Fed. R. Civ. P. 56(c). Accordingly, the Court finds the facts undisputed for purposes of summary
judgment.
2
  The parties dispute whether Elsbury said “they didn’t want” or “he didn’t want.” See Exh. F at
56:2–56:19. However, such distinction is immaterial since, as is described in this Order, the
comment is inadmissible hearsay.


                                                 7
Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 8 of 26




       36.     On April 12, 2017, Elsbury sent Sales an email explaining Farmers’ decision to

review the French situation. Elsbury’s email states:

       Per our conversation, at this time we are re-reviewing the situation between Michael
       Cruz and Dan French as it relates to the agreed upon terms attached to the Agency
       Appointment Agreement. As previously communicated, I’m happy to discuss this
       with Michael but was advised my request to set up a phone call was denied. Please
       let me know of any immediate questions.

Id. at 103:3–103:11, 103:24–105:15; Exh. D at 43:9–43:18; Exh. M.

       37.     On April 12, 2017, Sales forwarded Elsbury’s April 12th email to Plaintiff to

provide him with an update on Farmers’ decision to review the French situation. Exh. A at 13:3–

13:11, 103:24–105:15; Exh M.

       38.     On April 14, 2017, Elsbury sent a memorandum to Kautz recommending the

termination of Plaintiff’s AAA on thirty days written notice based upon Plaintiff’s violation of

Paragraph J of the AAA requiring that he “conform to normal good business practice[s].” Exh. D

at 37:21–38:9; Exh. C at 33:13–34:12; Exh. N, Dep. Exh. 12.

       39.     Kautz forwarded Elsbury’s April 14, 2017 recommendation to terminate Plaintiff’s

AAA to Director of Home Office Agencies Robert Anderson (“Anderson”) but requested

permission to terminate the AAA on three months written notice instead of thirty days. Exh. B at

23:16-23:21, 75:13–75:24; Exh. C at 36:12–36:15; Exh. W, Dep. Exh. 30, at 1.

       40.     On July 3, 2017, Anderson approved of terminating Plaintiff’s AAA on three

months written notice pursuant to Paragraph C. Exh. A at 121:6–121:24; Exh. B at 80:7–80:14;

Exh. O, Dep. Exh. 14.

       41.     On July 12, 2017, Farmers issued three months written notice to Plaintiff that it was

terminating his AAA effective October 12, 2017. Exh. A at 129:18–130:3; Exh. P, Dep. Exh. 16.

       42.     The July 12, 2017, termination notice states, in part:




                                                 8
Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 9 of 26




          Your appointment agreement may be terminated on three months written notice.
          Please be advised that per paragraph C, the Companies are hereby terminating your
          appointment agreement on three months written notice. Accordingly, effective
          10/12/2017, you will no longer represent, in any capacity, any of the Companies
          that are parties to your appointment agreement.

          In addition, we have the following bases for termination: paragraph J by failing to
          conform to normal good business practice and to all local, State, and Federal laws
          governing the conduct of the Companies and their Agents.

Exh. P.

          43.    With the exception of trying to schedule a meeting between Plaintiff and Elsbury

in April 2017, Sales was not involved in either the recommendation or the actual decision to

terminate Plaintiff’s AAA. 3 Exh. E at 53:14–54:10, 55:9–55:22, 59:22–60:3, 62:5–62:20.

          TERMINATION REVIEW BOARD

          44.    The AAA provides:

          In the event this Agreement is terminated by the Companies, the Agent may within
          ten (10) days of receiving the notice of termination request a review of the
          termination by a termination review board.

          The termination review board will be composed of:

                 1. An Agent of the Companies selected by the terminated Agent, such Agent
                 must be a member of the President’s Council from the same Region as the
                 terminated Agent;

                 2. The Regional Manager or a representative of said Regional Manager;

                 3. A third party to be mutually selected by the other two members of the
                 board.

          The Review Board will convene within twenty (20) days of the request by the Agent
          at the Regional Office or such other convenient place selected by the Regional
          Manager. The Board will submit a summary of the hearing and its
          recommendations to the Executive Home Office. The chief executive officer and
          staff will review the summary and recommendations, reach a decision and promptly
          advise the Agent of that decision.


3
 Plaintiff makes the same objections as described in footnote 1 above. For the same reasons, the
Court considers this fact undisputed.


                                                  9
Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 10 of 26




 Exh. H at 2, ¶ D.

        45.       Plaintiff requested a review of his termination by the Termination Review Board

 (“TRB”). Exh. Q, Dep. Exh. 18; Exh. A at 141:16–142:13.

        46.       From the list of President’s Council agents, Plaintiff selected Mike Schmisek,

 whom he knew, to sit on the TRB. Exh. A at 146:5–146:25, 147:18–147:24; Exh. B at 33:5–33:9;

 Exh. R, Dep. Exh. 20.

        47.       Brooks, as Head of the Mountain Territory, also sat on the TRB as required by the

 AAA. Exh. A at 147:18–148:3; Exh. B at 24:25–25:23; Exh. H at 2; Exh. R.

        48.       Brooks and Schmisek mutually selected Attorney Gregg Kay as the third member

 of the TRB. Exh. A at 147:18–148:6; Exh. B at 33:5–33:15; Exh. H at 2; Exh. T, Dep. Exh. 22.

        49.       On August 1, 2017, the TRB convened to review the termination of Plaintiff’s

 AAA. Exh. A at 147:1–4, 152:14–152:23, 153:3–6; Exh. R; Exh. T; Exh. X, Dep. Exh. 36, at 1.

        50.       At the TRB, Plaintiff was represented by his own counsel and given an opportunity

 to present any and all information he wanted to present in support of his position that the AAA

 should not be terminated. 4 Exh. A at 152:14–152:20.

        51.       At no point during the TRB did Plaintiff, Diekman, or Plaintiff’s attorney make any

 reference to Elsbury’s alleged comment about a “crazy brown man with a gun.” Id. at 152:14–

 153:22; Exh. F at 77:10–77:15; Exh. S, Dep. Exh. 21.

        52.       At the conclusion of the TRB hearing, the three member panel unanimously agreed

 to uphold the termination of Plaintiff’s AAA on three months written notice. Exh. A at 158:15–

 159:3; Exh. T.



 4
   Plaintiff indicates that this fact is denied but does not support that denial with any citation to the
 record. Resp. at 4, ⁋ 50; see Fed. R. Civ. P. 56(c).


                                                   10
Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 11 of 26




        53.     On August 11, 2017, Farmers sent a letter to Plaintiff advising him that it had

 affirmed the TRB’s recommendation:

        In accordance with your appointment agreement, the Termination Review Board
        has submitted a summary of the proceeding and its recommendation to the Home
        Office for review. After such review, it was concluded to uphold the decision to
        terminate your appointment agreement.

 Exh. A at 159:7–13; Exh. U, Dep. Exh. 23.

        54.     Plaintiff has no information or knowledge that his race was a factor of any kind in

 Elsbury’s decision to issue him the February 1, 2017 letter. Exh. A at 90:20–24. 5

        55.     Plaintiff has no information or knowledge that his race was a factor of any kind in

 Elsbury’s April 14, 2017 recommendation to terminate his AAA other than Diekman telling

 Plaintiff that Sales had told her that Elsbury made a comment about a brown man with a gun. Id.

 at 110:18–111:1.

        56.     Plaintiff has no information or knowledge that his race was a factor of any kind in

 Anderson’s July 3, 2017 decision to approve of the termination of Plaintiff’s AAA. Id. at 122:8–

 122:16.




 5
   Plaintiff objects to facts 54 through 58 on two grounds. First, pursuant to the Supreme Court’s
 holding in Surowitz v. Hilton Hotels Corp., 383 U.S. 363 (1963), Plaintiff is not required to know
 or understand the elements of his case. The Court finds that these facts do not concern Plaintiff’s
 legal knowledge of his case. These facts squarely deal with what Plaintiff understood in terms of
 racial animus or prejudice that he felt against him. His lack of any information or knowledge that
 race was a factor in Defendants’ decision to terminate (absent the two actions mentioned elsewhere
 in the facts) is material to the case and does not at all concern Plaintiff’s legal knowledge. Second,
 Plaintiff objects because Plaintiff “was the first individual deposed and information was
 discovered throughout the course of the case that supports [his] case that he was not aware of at
 the time of his deposition.” Resp. at 4. This may be true, but Plaintiff does not support this
 objection with any citation to the record. See Fed. R. Civ. P. 56(c). Moreover, the Court has
 considered all evidence, so any prejudice to Plaintiff in being the first individual deposed is greatly
 reduced.


                                                   11
Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 12 of 26




          57.    Plaintiff has no information or knowledge that his race was a factor of any kind in

 the TRB’s decision to uphold the termination of his AAA. Id. at 159:14–160:3.

          58.    Plaintiff has no information or knowledge that his race was a factor of any kind in

 Defendants’ decision to terminate his AAA other than (a) his subjective belief that Elsbury “talked

 down” to him and (b) Diekman telling Plaintiff that Sales had told her that Elsubry made a

 comment about a brown man with a gun. Id. at 137:25–138:10.

          59.    Plaintiff is unaware of any other agent at Farmers whose contract was not

 terminated when the agent or the agent’s staff made a threatening comment. Exh. A at 162:7–

 163:2.

          60.    The only provision in the AAA Plaintiff contends conferred discretion upon

 Farmers to support his claim for breach of the duty of good faith and dealing is Paragraph J which

 reads, in part, “The Agent shall, as an independent contractor, exercise sole right to determine the

 time, place and manner in which the objectives of this Agreement are carried out, provide only

 that the Agent conform to normal good business practices, and to all State and Federal law

 governing the conduct of the Companies and their Agents.” ECF 43, Second Amended Complaint

 at ¶¶ 67–69, 102.

          61.    Plaintiff admits that Diekman’s January 19, 2017 email was not appropriate. Exh.

 A at 68:3–16.

          62.    Plaintiff agrees that Diekman’s January 19, 2017 email violated Paragraph J of the

 AAA. Id. at 109:13–109:19.

                                          LEGAL STANDARDS

          A motion for summary judgment serves the purpose of testing whether a trial is required.

 Heideman v. S. Salt Lake City, 348 F.3d 1182, 1185 (10th Cir. 2003). A court shall grant summary




                                                 12
Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 13 of 26




 judgment if the pleadings, depositions, answers to interrogatories, admissions, or affidavits show

 there is no genuine issue of material fact, and the moving party is entitled to judgment as a matter

 of law. Fed. R. Civ. P. 56(c). A fact is material if it might affect the outcome of the suit under the

 governing substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

        The moving party bears the initial responsibility of providing to the court the factual basis

 for its motion. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “[W]here the moving party

 has the burden of proof—the plaintiff on a claim for relief or the defendant on an affirmative

 defense—his[, her, or its] showing must be sufficient for the court to hold that no reasonable trier

 of fact could find other than for the moving party.” Leone v. Owsley, 810 F.3d 1149, 1153 (10th

 Cir. 2015) (quoting Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986)). “In other

 words, the evidence in the movant’s favor must be so powerful that no reasonable jury would be

 free to disbelieve it. Anything less should result in denial of summary judgment.” Id. at 1154

 (quoting 11 Moore’s Federal Practice, § 56.40[1][c] (Matthew Bender 3d Ed. 2015)). Only

 evidence for which the content and substance are admissible may be considered when ruling on a

 motion for summary judgment. Johnson v. Weld Cty., Colo., 594 F.3d 1202, 1210 (10th Cir. 2010).

        If the movant properly supports a motion for summary judgment, the non-moving party

 has the burden of showing there are issues of material fact to be determined. Celotex, 477 U.S. at

 322. That is, the opposing party may not rest on the allegations contained in his complaint but

 must respond with specific facts showing a genuine factual issue for trial. Fed. R. Civ. P. 56(e);

 Scott v. Harris, 550 U.S. 372, 380 (2007) (“The mere existence of some alleged factual dispute

 between the parties will not defeat an otherwise properly supported motion for summary judgment;

 the requirement is that there be no genuine issue of material fact.”); see also Hysten v. Burlington

 N. & Santa Fe Ry., 296 F.3d 1177, 1180 (10th Cir. 2002). These specific facts may be shown “‘by




                                                  13
Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 14 of 26




 any of the kinds of evidentiary materials listed in Rule 56(c), except the mere pleadings

 themselves.’” Pietrowski v. Town of Dibble, 134 F.3d 1006, 1008 (10th Cir. 1998) (quoting

 Celotex, 477 U.S. at 324); see Mountain Highlands, LLC v. Hendricks, 616 F.3d 1167, 1170 (10th

 Cir. 2010) (“On those issues for which it bears the burden of proof at trial, the nonmovant “must

 go beyond the pleadings and designate specific facts so as to make a showing sufficient to establish

 the existence of an element essential to [its] case in order to survive summary judgment.”) (quoting

 Cardoso v. Calbone, 490 F.3d 1194, 1197 (10th Cir. 2007)). “The court views the record and

 draws all inferences in the light most favorable to the non-moving party.” Pepsi-Cola Bottling Co.

 of Pittsburg, Inc. v. PepsiCo, Inc., 431 F.3d 1241, 1255 (10th Cir. 2005).

                                            ANALYSIS

        Plaintiff brings two claims against Defendants. First, he asserts a racial discrimination

 claim pursuant to 42 U.S.C. § 1981. Second, he alleges a breach of the implied covenant of good

 faith and fair dealing. Defendants seek summary judgment on both claims.

 I.     Section 1981 Race Claim

        “Section 1981 prohibits racial discrimination in ‘the making, performance, modification,

 and termination of contracts, and the enjoyment of all benefits, privileges, terms, and conditions

 of the contractual relationship.’” Reynolds v. Sch. Dist. No. 1, Denver, Colo., 69 F.3d 1523, 1532

 (10th Cir. 1995) (quoting 42 U.S.C. § 1981). “A plaintiff suing under Section 1981 must prove

 that race was a but-for cause of his injury.” Comcast Corp. v. Nat’l Assoc. of African Am.-Owned

 Media, 589 U.S. –, 140 S.Ct. 1009, 1016–17 (2020). In doing so, a plaintiff may show intentional

 discrimination through the use of either direct or indirect evidence. Kendrick v. Penske Transp.

 Services, Inc., 220 F.3d 1220, 1225–26 (10th Cir. 2000).




                                                 14
Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 15 of 26




        Courts analyze claims under Section 1981 using the burden-shifting framework in

 McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Carney v. City & Cty. Of Denver, 534

 F.3d 1269, 1273 (10th Cir. 2008). Under this framework, the plaintiff has the initial burden to

 establish a prima facie case of discrimination. Tabor v. Hilti, Inc., 703 F.3d 1206, 1216 (10th Cir.

 2013). If the plaintiff establishes a prima facie case, “the burden shifts to the employer to proffer

 ‘a legitimate non-discriminatory purpose for the adverse employment action.’” Id. at 1216–

 17 (quoting Orr v. City of Albuquerque, 417 F.3d 1144, 1149 (10th Cir. 2005)). “If the defendant

 meets this burden, the burden shifts back to the plaintiff to demonstrate that the defendant's

 proffered reason is pretext.” Orr, 417 F.3d at 1149; Tex. Dep’t of Cmty. Affairs v. Burdine, 450

 U.S. 248, 253 (1981) (stating that under the third step of the McDonnell Douglas framework, “the

 plaintiff must then have an opportunity to prove by a preponderance of the evidence that the

 legitimate reasons offered by the defendant were not its true reasons, but were a pretext for

 discrimination”).

        A.      Prima Facie Case

        “To establish a § 1981 claim, a plaintiff must show that: (1) he or she is a member of a

 racial minority; (2) the defendant had an intent to discriminate on the basis of race; (3) the

 discrimination interfered with a protected activity as defined in Section 1981, i.e., the making or

 enforcing of a contract.” Kelley v. New York Life Ins. & Annuity Corp., No. 07-cv-01702-LTB-

 BNB, 2008 WL 1782647, at *4 (D. Colo. Apr. 17, 2008) (citing Hampton v. Dillard Dep’t. Stores,

 Inc., 247 F.3d 1091, 1101–02 (10th Cir. 2001)). Defendants challenge Plaintiff’s prima facie case

 on the second prong, namely that “he cannot establish that [Defendants] had an ‘intent to

 discriminate’ against him on the basis of race.” Mot. at 23.




                                                  15
Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 16 of 26




                1.      Direct Evidence

        “Direct evidence is evidence, which if believed, proves the existence of a fact in issue

 without inference or presumption.” Hall v. U.S. Dep’t of Labor, 476 F.3d 847, 855 (10th Cir.

 2007). Defendants contend, and Plaintiff does not dispute, that the only possible direct evidence

 in this matter is Sales’ comment regarding a “crazy brown man running around with a gun.”

 Defendants argue that this statement is inadmissible hearsay. Mot. at 18. The parties dispute

 whether the statement is excluded from the general prohibition against hearsay under Fed. R. Evid.

 801(d)(2)(D). Pursuant to that Rule, a statement is not hearsay if “[t]he statement is offered against

 an opposing party and: . . . (D) was made by the party’s agent or employee on a matter within the

 scope of that relationship and while it existed.”

        Defendants challenge the admissibility of the statement primarily on two grounds. First,

 that the statement is not a party-opponent admission because Sales is an independent contractor.

 Mot. at 21. Second, Sales was not involved in the decision-making process to terminate Plaintiff’s

 AAA. Id. The Court finds these arguments inextricably related, so it will address them jointly.

        “[I]n the Tenth Circuit, an employee’s statements are not attributable to his employer as a

 party-opponent admission in an employment dispute unless the employee was involved in the

 decisionmaking [sic] process affecting the employment action at issue.” Romero v. Helmerich &

 Payne Int’l Drilling Co., 2016 WL 11692094, at *7 (D. Colo. Oct. 13, 2016) (quoting Johnson v.

 Weld Cty., Colo., 594 F.3d 1202, 1208–09 (10th Cir. 2010) (internal quotation marks and citation

 omitted)); Jaramillo v. Colo. Judicial Dep’t, 427 F.3d 1303 (10th Cir. 2005) (“In order for a

 statement to qualify as an admission of a party opponent, the speaker ‘must be involved in the

 decisionmaking [sic] process affecting the employment action involved.”). Here, it is undisputed




                                                     16
Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 17 of 26




 that Sales did not have ultimate decision-making authority over Plaintiff. E.g., FOMF at ¶ 43.

 Under Tenth Circuit precedent, Sales’ comment is thus inadmissible hearsay.

         To rebut that conclusion, Plaintiff cites Aliotta v. Nat. Railroad Passenger Corp., 315 F.3d

 756 (7th Cir. 2003) in support of his argument that Sales had sufficient authority over him to

 attribute the statement as an admission by a party-opponent. Specifically, Plaintiff points to the

 following language from Aliotta:

         Rule 801(d)(2)(D) admissions can be made “concerning [any] matter within the
         scope of the . . . employment.” See Fed. R. Evid. 801 advisory committee note,
         1972 Proposed (noting that since “few principals employ agents for the purpose of
         making damaging statements,” admissible admissions may be made as to all
         matters within the scope of the agency or employment and include more than just
         statements made in circumstances meeting “the usual test of agency”).

 Id. at 762.

         The Tenth Circuit has faced similar arguments by a plaintiff arguing that Aliotta should

 apply instead of Johnson and Jaramillo. Ellis v. J.R.’s Country Stores, Inc., 779 F.3d 1184, 1202–

 03 (10th Cir. 2015). The court found the attempt to apply Aliotta’s standard irrelevant, since “the

 court in that case clearly determined that the subject matter of the admission [must] match the

 subject matter of the employee’s job description.” Id. at 1203 (internal quotation marks and

 citation omitted). Therefore, even if this Court were to agree with Plaintiff and apply Aliotta in

 this case, the subject matters of Sales’ job and the statement must match. As to Sales’ job

 description, Plaintiff has admitted that Sales “was an independent contractor and did not have

 authority to terminate an agent’s AAA.” Resp. at 3; Mot. at 5, ¶ 12. Additionally, the Court found

 as an undisputed material fact that, “[w]ith the exception of trying to schedule a meeting between




                                                 17
Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 18 of 26




 Plaintiff and Elsbury in April 2017, Sales was not involved in either the recommendation or the

 actual decision to terminate Plaintiff’s AAA.” 6 FOMF at ¶ 43.

 The Court also adds that Plaintiff admits that he is not an employee of Defendants but rather a self-

 employed independent contractor. Resp. at 3; Mot. at 2, ¶ 3. From these facts, the Court

 determines that Sales’ job description did not include any authority over Plaintiff’s employment.

 As such, Sales’ alleged comment that “they didn’t want a crazy brown man running around with a

 gun” does not match the subject matter of his employment since “they” could not have included

 Sales. Ellis, 779 F.3d at 1202–03.

        Accordingly, under Johnson and Jaramillo, Sales’ remark is not an admission by a party

 opponent. Consequently, it is hearsay and may not be considered by the Court as evidence. As a

 final note, Plaintiff argues that should the Court find that Sales was not involved in the decision-

 making process, that the Court should find the Tenth Circuit’s holding in Johnson as “an

 unwarranted and improper revision of the Federal Rules of Evidence.” Resp. at 24. The Court

 will not do so here.

                2.      Indirect Evidence

        Plaintiff contends that even if there is no direct evidence, “[c]ircumstantial evidence

 suffices to establish a prima facie case.”       Resp. at 25.    The Court notes that Plaintiff’s

 circumstantial evidence includes things he described in his Statement of Additional Facts. While

 viewing all facts in light most favorable to Plaintiff, the Court only considers those which are

 undisputed and material.



 6
  As additional support, Defendants direct the Court to Merrick v. Farmers Ins. Group, a Ninth
 Circuit case that has addressed the issue of whether a Farmers’ District Manager is an independent
 contractor. 892 F.2d 1434 (9th Cir. 1990). In that case, the court found that the plaintiff did not
 meet his burden of establishing that Defendants’ insurance agents and the district manager were
 “agents” of Defendants’ as opposed to independent contractors.


                                                  18
Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 19 of 26




         Defendants argue that Plaintiff fails to establish the second prong of a prima facie case,

 namely whether there was an intent to discriminate on the basis of race. Mot. at 22–23. Plaintiff

 responds that “there is sufficient evidence to establish that [Plaintiff’s] race was a but-for factor in

 [Defendants’] decision.” Resp. at 25.

         The undisputed facts show that on January 19, 2017, Diekman sent an email from

 Plaintiff’s email account to Sales describing her conversation with French. FOMF at ¶ 25. In that

 email, Diekman stated, “I’m not afraid and [the office is] going to be open, I carry and if I feel

 threatened I will blow a hole in him the size of Uganda.” Id. at ¶ 26. Plaintiff was not initially

 disciplined. Id. at ¶ 27. Brooks (Head of Mountain Territory) and Kautz (Territory Agency

 Manager) did not know of Diekman’s statement until March or April 2017. Id. at ¶ 29. When

 they learned of the statement, they revisited the matter to decide if further action was appropriate.

 Id. at ¶ 30. On July 3, 2017, Farmers’ Home Office, after reviewing the situation, approved the

 termination of Plaintiff’s AAA on three months written notice based on the email. Id. at ¶¶ 38–40.

         Plaintiff relies primarily on three assertions to support his case of discrimination. First,

 Plaintiff has the subjective belief that Elsbury “talked down to [him] and was condescending to

 [him] because [he is] Hispanic.” Id. at ¶ 58. However, “[a] plaintiff’s subjective belief that he

 was discriminated against is insufficient to demonstrate discrimination and does not preclude

 summary judgment.” Ouedraogo v. Downtown Bus. Improvement Dist., No. 12-cv-01373-JLK,

 2014 WL 559962, at *8 (D. Colo. Feb. 13, 2014) (citing Aramburu v. Boeing Co., 112 F.3d 1398,

 1408–09 (10th Cir. 1997)). In other words, there must be more evidence to support the claim than

 just Plaintiff’s subjective belief.

         Second, Plaintiff emphasizes his belief that the switch in Defendants’ decision regarding

 Plaintiff’s termination constitutes evidence of an intent to discriminate. Resp. at 26. As described




                                                   19
Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 20 of 26




 above, though, it is undisputed that Defendants revisited Plaintiff’s disciplinary action only after

 Brook and Kautz learned of Diekman’s statement. Plaintiff admits Diekman’s email violated the

 AAA. FOMF at ¶ 62. The Court finds no admissible evidence in the record to suggest that race

 played any part in the revisiting of Plaintiff’s discipline. Also, Plaintiff cites no caselaw in which

 such a switch constitutes evidence of an intent to discriminate.

        Third, Plaintiff cites extensively to his Statement of Additional Material Facts for the

 notion that Defendants operated on the belief that Diekman’s email was sent by Plaintiff. Resp. at

 25–27. For example, Plaintiff alleges that “Kautz changed the narrative from Diekman to Cruz as

 being the author of the e-mail.” Id. at 26. The Court has found such allegations to be unsupported

 by the record (and thus controverted) or immaterial. Moreover, it is undisputed that Diekman sent

 the email and that Defendants made the decision to terminate the AAA on the knowledge that she

 sent it. FOMF at ¶¶ 25, 29, 32. In fact, Elsbury’s memorandum to Kautz requesting termination

 of Plaintiff’s AAA specifies that the email came from Plaintiff’s account, not from him directly.

 Exh. N at Farmers 0065.

        Plaintiff has admitted that he has no information or knowledge that his race was a factor in

 Elsbury’s decision to issue the February 1, 2017 letter, Elsbury’s April 14, 2017 recommendation

 to terminate his AAA, Anderson’s July 3, 2017 decision to approve the termination of the AAA,

 and the TRB’s decision to uphold the termination. FOMF at ¶¶ 54–57. Plaintiff cannot rely on

 Sales’ comment since it is inadmissible hearsay. As a result, Plaintiff is left with his subjective

 belief that he was discriminated against based on his race. That cannot be the sole basis for a

 Section 1981 claim. Ouedraogo, 2014 WL 559962, at *8. Therefore, the Court finds that summary

 judgment in favor of Defendants is appropriate for the lack of admissible evidence showing an

 intent to discriminate.




                                                  20
Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 21 of 26




        B.      Legitimate Non-Discriminatory Purpose

        Assuming that Plaintiff did present evidence of an intent to discriminate, the Court will

 consider whether Defendants proffered a legitimate non-discriminatory purpose in its decision to

 terminate and whether such a purpose was pretext for discrimination. Here, the Court finds that

 Defendants have met their burden of demonstrating a legitimate non-discriminatory purpose for

 terminating Plaintiff. Defendants acted pursuant to Paragraph C of the AAA which permits either

 party to terminate it at-will. FOMF at ¶ 40. In addition, Defendants have pointed to Plaintiff’s

 violation of Paragraph J of the AAA as a stated reason for termination. Id. at ¶ 38. Plaintiff even

 admits that Diekman’s email constituted a violation of the AAA. Id. at ¶ 62.

        C.      Pretext

        “Pretext can be shown by such weaknesses, implausibilities, inconsistencies,

 incoherencies, or contradictions in the employer’s proffered legitimate reasons for its action that a

 reasonable factfinder could rationally find them unworthy of credence and hence infer that the

 employer did not act for the asserted non-discriminatory reasons.” Lobato v. New Mexico

 Environment Dep’t, 733 F.3d 1283, 1289 (10th Cir. 2013) (quoting Morgan v. Hilti, Inc., 108 F.3d

 1319, 1323 (10th Cir.1997)) (internal quotation marks omitted). In this Circuit, a demonstration

 of pretext usually takes one of three forms:

        (1) with evidence that the defendant’s stated reason for the adverse employment
        action was false; (2) with evidence that the defendant acted contrary to a written
        company policy prescribing the action to be taken by the defendant under the
        circumstances; or (3) with evidence that the defendant acted contrary to an
        unwritten policy or contrary to company practice when making the adverse
        employment decision affecting the plaintiff.

 Kendrick, 220 F.3d at 1230. Here, Plaintiff focuses primarily on the basis of Defendants’ stated

 reasons being false.




                                                  21
Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 22 of 26




        Plaintiff admits that Diekman’s email violated Paragraph J of the AAA. FOMF at ¶ 62.

 Plaintiff argues that “a small slap on the wrist to [him] in February was the proper response[,]” but

 argues that when the “company higher-ups” got involved, the situation turned into one of racial

 animus. Resp. at 29. As already discussed, the Court finds that the “company higher-ups” did not

 have notice of the specific content of Diekman’s email until March or April 2017. FOMF at ¶ 29.

 Once discovered, the matter was reopened for review. Id. at ¶ 30. Regardless, “[e]vidence that

 the employer should not have made the termination decision—for example, that the employer was

 mistaken or used poor business judgment—is not sufficient to show that the employer’s

 explanation is unworthy of credibility.” Simmons v. Sykes Enters., Inc., 647 F.3d 943, 948 (10th

 Cir. 2011) (quoting Swackhammer v. Sprint/United Mgmt. Co., 493 F.3d 1160, 1169–70 (10th Cir.

 2007)). The Court does not look simply to the severity of the punishment but rather to the honesty

 of the proffered reasons for the action. Young v. Dillon Cos., Ins., 468 F.3d 1243, 1250 (10th Cir.

 2006) (“The relevant inquiry is not whether the employer’s proffered reasons were wise, fair, or

 correct, but whether it honestly believed those reasons and acted in good faith upon those beliefs.”).

        Plaintiff also argues that the “about face” itself constitutes pretext. Mot. at 29–30. The

 Court has already addressed this point; namely, the “about face” is explained by Brooks and Kautz

 not knowing about Diekman’s comment until March or April 2017. Anything that happened

 before that (e.g., the February 1 disciplinary memo) occurred without the “higher-ups” knowing

 the full picture. The Court cannot find pretext on that alone.

        Finally, Plaintiff alleges pretext in that Plaintiff was assumed to have sent the threatening

 email. For example, Plaintiff points to Kautz’ statements in her email to Anderson which show

 that Defendant was operating under the impression that Plaintiff had sent the threatening email.

 Resp. at 33–34. As the Court has already addressed, though, the uncontroverted evidence shows




                                                  22
Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 23 of 26




 that Plaintiff was fired with the knowledge that Diekman had sent the email. E.g., FOMF at ¶ 30.

 While there may have been some initial confusion over who sent the email, Defendants did not

 use the pretext that Plaintiff had sent the email in their decision to terminate.

        Even if Plaintiff could demonstrate this was untrue, there must still be enough evidence to

 find “that discrimination was a determinative factor in the employer’s actions.” Young, 468 F.3d

 at 1250 (emphasis in original). Absent the “brown man” comment (which is hearsay) and

 Plaintiff’s subjective belief of discrimination (which alone is insufficient evidence), the record is

 devoid of evidence of discrimination. The Court cannot find that Defendants’ legitimate reason

 for termination was pretext for some discriminatory purpose. As a result, there is simply no basis

 on which the Court can conclude that race was a but-for cause in the decision to terminate

 Plaintiff’s AAA. See Bostock v. Clayton Cnty., Georgia, 590 U.S. __, 140 S.Ct. 1731, 1739 (2020).

 Accordingly, Defendants are entitled to summary judgment on this claim.

 II.    Supplemental Jurisdiction

        Having granted summary judgment on the only federal claim in this case, the Court must

 now consider whether it has jurisdiction over the remaining state law claim. Pursuant to 28 U.S.C.

 § 1367(a), “in any civil action of which the district courts have original jurisdiction, the district

 courts shall have supplemental jurisdiction over all other claims that are so related to claims in the

 action . . . that they form part of the same case or controversy under Article III.” Here, the parties’

 dispute squarely concerns the termination of Plaintiff’s AAA. The Court finds that Plaintiff’s state

 law claim for breach of the implied covenant of good faith and fair dealing forms part of the same

 case and controversy as Plaintiff’s federal claim.

        A federal court may decline to exercise supplemental jurisdiction over remaining state law

 claims if the principles of comity and federalism favor litigating them in state court. See Marquez




                                                   23
Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 24 of 26




 v. Harvest Standard, LLC, No. 09-cv-02584-PAB-MJW, 2011 WL 1755265, at *1 (D. Colo.

 2011). However, countervailing reasons of judicial economy, convenience, and fairness to the

 litigants may compel a federal court to exercise supplement jurisdiction to keep state law claims.

 See Bauchman v. West High School, 132 F.3d 542, 549 (10th Cir. 1997). Having weighed the

 competing factors, the Court finds that it should exercise supplemental jurisdiction over the

 remaining state law claim. The parties already have expended a great deal of time and energy

 litigating in federal court. Discovery is over, and the pending summary judgment motion covers

 all of Plaintiff’s claims. Moreover, no party has argued against asserting jurisdiction.

 III.    Good Faith and Fair Dealing

         Under Colorado law, “every contract contains an implied covenant of good faith and fair

 dealing.” Transamerica Premier Ins. Co. v. Brighton Sch. Dist. 27J, 940 P.2d 348, 251 (Colo.

 1997). Yet, when the contract at issue provides for termination without cause, the implied

 covenant does not apply. Grossman v. Columbine Medical Grp., Inc., 12 P.3d 269, 271 (Colo.

 App. 1999) (“[T]he termination clause expressly sets forth the right of both parties to terminate

 the contract for any reason. Hence, the [party] cannot rely on the implied duty of good faith and

 fair dealing to circumvent terms for which he expressly bargained.”); Soderlun v. Pub. Serv. Co.,

 944 P.2d 616, 623 (Colo. App. 1997) (the implied covenant “cannot limit an employer’s right to

 discharge without cause, unless there is an express or implied promise, independent of the

 covenant of good faith itself, restricting that right”).

         Plaintiff does not cite law to the contrary but argues instead that this Court already

 considered whether the implied covenant of good faith and fair dealing applies in connection with

 Defendants’ partial motion to dismiss. Resp. at 35 (citing ECF 39). Indeed, Defendants moved to

 dismiss this claim pursuant to Fed. R. Civ. P. 12(b)(6), and the Court denied the motion. ECF 39.




                                                    24
Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 25 of 26




 However, the Court did so on the basis that “the case presents a factual dispute regarding the

 manner in which the underlying contract was terminated.” Id. at 1. The Court explicitly

 recognized that “Colorado state and federal courts have held that the implied covenant is

 inapplicable to a clause expressly permitting one party to terminate the contract without cause.”

 Id. at 2 (quoting Eagle Sys. & Servs., Inc.v. Exelis Sys. Corp., No. 12-cv-00303-RBJ, 2015 WL

 59315, at *3 (D. Colo. Jan. 2, 2015) (citing cases)).

           The undisputed facts demonstrate that Paragraph C allows either Plaintiff or Defendants to

 terminate the AAA at-will “on three (3) months written notice.” Exh. H at Farmers 0108.

 Elsbury’s April 14, 2017 recommendation to terminate Plaintiff’s AAA requested permission to

 terminate the AAA on three months written notice. FOMF at ¶ 39. Anderson approved the

 termination of Plaintiff’s AAA on three months written notice pursuant to Paragraph C. Id. at ¶

 40. On July 12, 2017, Defendant issued the three months written notice to Plaintiff. Id. at ¶ 41.

           Unlike with the motion to dismiss, there is no factual dispute as to the nature of Plaintiff’s

 termination. While Defendants cite to violation of Paragraph J for justification, Defendants

 terminated Plaintiff’s AAA pursuant to the at-will clause in Paragraph C. When the clause at issue

 provides for termination without cause, the implied covenant of good faith and fair dealing is

 inapplicable. Grossman, 12 P.3d at 271. Therefore, as a matter of law, Defendants are entitled to

 summary judgment on this claim. 7

                                                 CONCLUSION

           Accordingly, for the foregoing reasons, Defendants’ Motion [filed September 4, 2020; ECF

 51] is granted. The Court directs the Clerk of the Court to enter judgment in Defendants’ favor

 and to close this case.



 7
     In so ruling, the Court does not address Defendants’ other arguments on this claim.


                                                    25
Case 1:19-cv-02337-MEH Document 63 Filed 01/28/21 USDC Colorado Page 26 of 26




       Entered this 28th day of January, 2021, at Denver, Colorado.

                                                   BY THE COURT:




                                                   Michael E. Hegarty
                                                   United States Magistrate Judge




                                              26
